Citation Nr: 0428748	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  01-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1950 
September 1952.  The veteran was awarded a Combat 
Infantryman's Badge and a Purple Heart.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina which, in pertinent part, denied entitlement to 
service connection for a left foot disability.  In October 
2002, the Board denied the claim for service connection for a 
left foot disability.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2003 order, the Court granted a joint 
motion by the appellant and VA Secretary to vacate and remand 
that portion of the October 2002 Board decision which denied 
entitlement to service connection for a left foot disability.  

This matter was remanded to the RO in November 2003.   


FINDING OF FACT

The veteran does not have a current left foot disability.    


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in December 2000, June 2001, January 2002, 
and April 2004, VA notified the veteran of the evidence 
needed to substantiate the claim and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit, what evidence VA 
would try to obtain, and what evidence VA did obtain.  The 
letters informed the veteran that to establish entitlement to 
service-connected compensation benefits, the veteran may 
submit evidence to VA.  

This should have put the veteran on notice to submit evidence 
in his own possession.  In fact that veteran has submitted 
private medical records from the S.E. Community Hospital in 
support of his claim.  The veteran was notified of the 
evidence the RO obtained in the letters and in the statement 
of the case and the supplemental statements of the case.   

In Pelegrini, the Court held that notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must be 
provided before an initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, at 119-
20.  In the present case, much of the VCAA notice was 
provided prior to the initial AOJ adjudication in May 2001.  
Some of the notice, such as what evidence was needed to 
substantiate the claim, was provided after the initial 
adjudication.

In Pelegrini, the Court held that the remedy for inadequate 
notice was for the Board to ensure that the notice was 
ultimately given, or for it to explain why the veteran was 
not prejudiced by the absence of such notice.  Id. at 122.  
In this case the veteran ultimately received the required 
notice through the above cited letters.  Accordingly, the 
Board has ensured that the required notice was given.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The veteran 
obtained VA treatment records from the Fayetteville VA 
medical facility dated from 1979 to 2003.  There is no 
identified relevant evidence that has not been accounted for.  
In a May 2004 phone call, in response to an April 2004 VCAA 
letter, the veteran indicated that he had no more evidence to 
submit.    

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In accordance with the VCAA, and the joint motion for remand, 
the veteran was afforded a VA examination in June 2004 to 
determine the nature and etiology of the claimed left foot 
disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). 

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d). 

However, the mere fact that a veteran has suffered a service-
connected disease or injury does not automatically lead to 
compensation for future disabilities.  In order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show: (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, at 1166-7; Hansen v. Principi, 16 Vet. App. 110, 
111 (2002) (citing Caluza v. Brown, 7 Vet. App. 498, 505 
(1995) affd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  See also 
Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 1380 (Fed. 
Cir. 2000) (explaining that under 38 U.S.C.A. 1154(b) a 
veteran may proffer satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease 
to establish the causal relationship and other requirements 
for service connection).
 
The Court in Caluza emphasized that 38 U.S.C.A. § 1154(b) 
"relaxes the evidentiary requirements for adjudication of 
certain combat-related VA-disability-compensation claims" by 
allowing lay or other evidence to prove incurrence of a 
condition by combat.  Caluza, 7 Vet. App. at 507.

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (1999); 65 Fed. Reg. 
6257(2000). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran asserts that while serving in Korea, his left 
foot was injured after a grenade exploded.  Service medical 
records show that in May 1951, the veteran incurred shell 
fragment wounds of both lower extremities when a grenade 
exploded nearby.  In June 1951 it was reported that his 
wounds had healed.  He was advised to walk with the 
assistance of a device as needed.  The veteran was able to 
return to duty on June 3, 1951.  On examination for 
separation from service in September 1952, the lower 
extremities were reportedly normal.

A December 1958 VA examination report indicates that the 
veteran reported bruising his legs after being struck by 
shrapnel and falling over a rock in service.  The veteran 
asserts that he now had a lot of pain in his left leg and 
foot.  An examination of the lower extremities reportedly 
revealed "no abnormality whatsoever."  No pertinent 
diagnosis was reported.

VA outpatient and inpatient treatment records dated from July 
1979 to March 2000, show no findings referable to a 
disability of the left foot.  In February 1988 it was 
reported that the veteran had been using a back brace, but 
had discarded it after it exacerbated his symptoms.  He was 
now having intermittent pain down the left leg.  An X-ray of 
the pelvis and left femur was interpreted as normal except 
for possible early Paget's disease.  

Private treatment records dated in October and December 1999 
also contain no findings referable to a left foot disability.  
These records show treatment for complaints of left hip pain.

Treatment records from S.E. Medical Center dated in October 
1999 indicate that the veteran sought treatment for pain down 
the left posterior lateral lower extremity.  The diagnosis 
was sciatica.  

VA treatment records dated in November 1999 indicate that the 
veteran reported that his left lower leg and foot were 
painful with weight bearing for the past two weeks.  The 
veteran reported that he did not have an injury.  

The veteran again sought treatment at the S.E. Medical Center 
in December 1999 for complaints of left hip, leg, and ankle 
pain for the past three weeks.  Examination of the left leg 
and ankle appeared normal.  A December 1999 x-ray examination 
of the left ankle was normal.  The diagnosis was 
osteoarthritis of the left hip.  A December 1999 record 
indicates that the veteran reported having persistent pain in 
the left lower extremity.  Examination revealed no swelling.  
The distal third of the leg was tender.  There were no 
ulcerations or varicosities.  The assessment was Paget's 
disease involving the hips and pelvis.  

A January 2000 VA treatment record indicates that the veteran 
complained of severe left lower extremity pain which had 
worsened during the past three months.  A February 2000 nerve 
conduction study report indicates that motor nerve conduction 
study was normal except that the sural nerve conduction 
velocity was low.  A diagnosis of a disability of the sural 
nerve was not made.  A March 2000 EMG of the left lower 
extremity revealed L5-S1 acute and chronic radiculopathy.  

A June 2004 VA examination report notes that the veteran 
reported having inversion turning of his foot.  The veteran 
denied having pain. He reported that if the foot turns in, it 
could swell.  The veteran was not sure how often this 
happened.  He did not take any medication for the left foot 
and he did wear a brace.  It was noted that the veteran 
attributed the condition to the shrapnel wounds to his upper 
shin which occurred in Korea.  

Examination revealed that the left foot was normal in 
appearance.  There was normal sensation noted over the entire 
left foot.  The veteran did not have flat feet.  There was no 
abnormality of the Achilles tendon insertion.  The strength 
to the foot to extension and flexion was normal.  There was 
full range of motion of the ankle; there was no pain or 
discomfort with flexion and extension.  There was no specific 
laxity of the ligaments of the ankle on the left.  There was 
full range of motion.  Vascular examination was unremarkable.  
There was no evidence of edema.  

The examiner reported that he had reviewed the claims folder, 
and noted that a peripheral nerve examination from the late 
1990's indicated that the exam was essentially within normal 
limits except there was a slight decrease in the sural nerve 
velocity on the left.  The examiner noted that the veteran 
walked favoring his left leg.  There were no abnormal 
calluses or skin breakdown and no unusual wear pattern on the 
left shoe that would indicate any significant weight bearing 
changes.  The diagnosis was history of inversion injuries to 
the left foot with a normal examination.  

The record establishes that the veteran engaged in combat 
with the enemy.  The service records show that the veteran 
served in Korea during the Korean War with the Third 
Battalion, 24th Infantry.  He was awarded the Korea Service 
Medal with one Bronze Service Star, Combat Infantryman's 
Badge, and Purple Heart.  

Since the service records show that the veteran engaged in 
combat, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are 
applicable.  As noted above, under 38 U.S.C.A. § 1154(b), a 
veteran who engaged in combat, may use satisfactory lay 
evidence to show that an injury or disease happened in 
service.  The Board notes that the veteran asserts that he 
sustained an injury to his left foot after being hit by 
shrapnel from a grenade and falling on a rock.  The Board 
finds that the veteran's statements are consistent with the 
circumstances and conditions of his service as an infantryman 
in the Army in Korea, as well as with the service medical 
records.  Thus, the veteran's statements are sufficient to 
establish that he sustained an injury to his left leg and 
foot in service.   

Although the Board accepts that the veteran engaged in combat 
in Korea and that he sustained an injury to the left leg and 
foot in May 1951 after being injured when a grenade exploded, 
competent evidence of a current left foot disability and of a 
nexus between service and a current disability is still 
required.  Wade v. West, 11 Vet. App. 302 (1998).  

The veteran's reports of current symptoms constitute 
competent evidence of a current disability.  However, in the 
substantive appeal the veteran contended that the fall in 
service caused a tumor to grow, which was removed by VA.  The 
records show only that a lipoma of the back was removed.  

The veteran has also contended that he was told that he had 
shell fragments in his left leg.  However, the reports of X-
ray examinations contain no findings of retained foreign 
bodies in the left lower extremity.

He also asserts that he was treated continuously for pain in 
his back and left leg.  However, medical records show no 
treatment until decades after service.

The December 1958 and June 2004 VA examination reports show 
that the left foot was found to be normal.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  In assessing evidence such as medical 
opinions, the physician's access to the claims file and the 
thoroughness and detail of the opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board finds that June 2004 VA medical opinion to have 
great evidentiary weight.  The VA examiner reviewed the 
veteran's medical records, including the service medical 
records and post service medical records.  The VA examiner 
considered the veteran's entire medical history and did not 
rely solely upon the veteran's own statements.  The VA 
examiner also examined the veteran and provided a detailed 
examination report and medical opinion.     

The Board also finds the contemporaneous treatment records to 
be of great weight.  Post service treatment records show that 
the veteran had complaints of pain in the left leg.  However, 
the medical evidence shows that no disability of the left 
foot was identified.

The Board notes that service connection is not in effect for 
a back disability, disc disease, or Paget's disease.  The 
record shows that the veteran's claim for service connection 
for a back disability was denied in January 1983.  The 
veteran was notified of this decision and it became final.  
More recently, the veteran filed a claim to reopen the claim 
for a back disability in March 2000.  In an October 2002, 
decision the Board determined that new and material evidence 
had not been received and the claim for service connection 
for a back disability was not reopened.   

The veteran's own assertions that he has pain in the left 
foot must be weighed against the consistent medical evidence 
showing no current disability.  The weight of the veteran's 
reports is lessened by the fact that these recollections are 
not supported by the medical evidence.

For these reasons, the Board finds that the weight of the 
evidence is against a finding that the veteran has a current 
left foot disability.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
left foot disability, and the claim is denied.  Since the 
preponderance of the evidence is against the claim for 
service connection for a left foot disability, the benefit of 
the doubt doctrine is not for application with regard to this 
claim.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a left foot disability is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



